Citation Nr: 0822297	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  04-10 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel





INTRODUCTION

The veteran had active duty from November 1952 to November 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

For good cause shown - the veteran's advanced age - the 
Board advanced this case on the docket in July 2007.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  

The Board remanded this case in July 2007 for additional 
evidentiary development.  That development has been completed 
and the case is now ready for final appellate consideration.  

Two other issues were previously on appeal - entitlement to 
service connection for a left thumb disorder and for a leg 
disorder.  However, a rating decision in May 2008 granted 
service connection for those disorders.  The record does not 
reflect that the veteran has disagreed with the ratings or 
the effective dates that were assigned for those 
disabilities; therefore, no issue relating to either of those 
claims is currently before the Board.  


FINDING OF FACT

The greater weight of the evidence shows that the veteran's 
current mild arthritis of the lumbar spine is not related to 
his claimed back injury during service and is not otherwise 
related to service.  




CONCLUSION OF LAW

The criteria are not met for service connection for a back 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board observes that the veteran's service medical records 
are, unfortunately, not available.  The National Personnel 
Records Center has indicated that they were likely destroyed 
in the 1973 fire at that facility.  Multiple unsuccessful 
attempts have also been made to obtain other Government 
records that might be available.  

The only available medical records consist of private 
treatment records dated from May 1995 to November 2001 and VA 
clinic records dated from October 2000 to November 2007.  In 
addition, a private physician wrote in January 2002 regarding 
the etiology of the veteran's back disorder.  Finally, a VA 
compensation examination of the veteran's spine was conducted 
in December 2007.  

The private records reflect the veteran's September 1997 
complaint of longstanding right-sided low back and flank pain 
which sounded to the examiner more musculoskeletal than renal 
in character.  Lumbar spine x-rays in November 1998 
reportedly showed mild lumbar arthritis with no severe disc 
space narrowing.  That private examiner did not opine as to 
the etiology of the arthritis.  The VA clinic records are 
silent for mention of back complaints or pertinent abnormal 
clinical findings.  

In January 2002, a private physician wrote that the veteran 
reported chronic back pain for which he had had multiple 
treatments and limitation.  He noted that the veteran had 
very poor flexion, stooping, and reaching.  The examiner 
opined that the back condition more likely than not was 
caused after his reported fall out of a truck during service.  

The VA compensation examiner in December 2007 noted the 
veteran's report that he fell backwards out of a truck while 
he was in Korea and that he spent 11 days in the hospital on 
bed rest.  X-rays of the lumbar spine reportedly showed mild 
degenerative arthritis with mild disc space narrowing.  The 
VA examiner stated that it was possible that the veteran's 
low back condition was related to an old injury, but that it 
was much more likely to be due to the normal consequences of 
aging.  He further stated that the veteran was likely treated 
during service with bed rest for lumbar strain, "as that was 
quite common back then."  The examiner added that any back 
strain during service would not be causally related to his 
current arthritic condition.  

In view of the missing service medical records, both recent 
examiners appear to have accepted that the veteran did 
sustain some sort of back injury during service, which, for 
purposes of this decision, the Board will as well.  The 
question, then, concerns the relationship, if any, between 
that injury and the veteran's current back disorder.  The 
record does not indicate that either the private physician or 
the VA examiner had any long-term experience with the 
veteran.  Thus, the Board must weigh the two conflicting 
medical opinions.  

The Board notes that the December 2007 VA examiner indicated 
that it was "possible" that the veteran's current low back 
condition was related to an old injury.  However, the Court 
has held that medical opinions that use such terms are too 
speculative to provide the degree of certainty required for 
medical nexus evidence.  See Obert v. Brown, 5 Vet. App. 30 
(1993); see also Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Winsett v. West, 11 Vet. App. 420 (1998); Bloom v. West, 12 
Vet. App. 185 (1999).  On the other hand, that examiner 
himself indicated that it was much more likely that the 
current lumbar arthritis was due to the normal consequences 
of aging.  The examiner also provided another plausible 
reason for disassociating the current back disorder from the 
in-service treatment described by the veteran - that it was 
more likely that that treatment was for lumbar strain, which, 
he stated, was unrelated to the current condition.  
Accordingly, the VA examiner furnished supporting rationale 
for his unfavorable opinion.  

The private physician's opinion, however, consists of a bare, 
conclusory statement in favor of the appellant's claim and is 
not supported by any rationale.  

Therefore, the Board accords the VA examiner's opinion much 
more probative weight than that of the private physician.  

Considering all of the medical evidence, the Board concludes 
that the greater weight of that evidence is against a finding 
that the veteran's current mild arthritis of the lumbar spine 
resulted from the back injury during service, as he has 
claimed, or that it is otherwise due to service.  

For the foregoing reasons, the claim for service connection 
for a back disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  



II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of a March 2002 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The Board notes that the required notice was provided before 
the adverse decision in November 2002.  Although the 
appellant has the right to content-complying notice and 
proper subsequent VA process, he has received that notice.  
Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Also, in July 2007, the 
AOJ notified the veteran of the information and evidence 
necessary to establish the downstream elements of a rating 
and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and appeal.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded a VA compensation examination, and 
VA and private treatment records covering the entire period 
of the appeal have been received.  No further development 
action is necessary.  


ORDER

Service connection for a a back disorder is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


